Citation Nr: 1235727	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a skin disorder.  

3.  Entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides.  

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for flat feet.  

5.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney-at-Law

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Approximately one week later in the same month, the RO in Roanoke, Virginia, (the agency of original jurisdiction) notified the Veteran of that rating decision.  In January 2012, the Roanoke RO was notified that the Veteran had moved to North Carolina, and his claims file was transferred to the RO in Winston-Salem, North Carolina.  Due to the location of the Veteran's residence, the jurisdiction of his appeal is with the RO in Winston-Salem, North Carolina.  

The Board notes that the Veteran's appeal initially included claims for service connection for posttraumatic stress disorder (PTSD), tinnitus, and bilateral hearing loss.  By rating decision issued in May 2012, the RO granted service connection for these disabilities.  Consequently, the Veteran's appeal as to these claims has been satisfied, and there does not remain any issue of fact or law for the Board to decide.  The Board notes, however, that the time period for the Veteran to submit a Notice of Disagreement as to any decision made in that rating decision remains open until May 11, 2013.  

The Board notes that the Veteran had requested a videoconference hearing with a member of the Board; however, in July 2012, the Veteran submitted a statement withdrawing his request for a Board hearing.  Consequently, no further action need be taken in order to comply with due process in providing the Veteran with an opportunity to have a Board hearing.

Furthermore, the Board notes that the Veteran submitted to the RO a VA Form 21-22a appointing a new attorney to representative him in August 2012, which was after certification of the appeal to the Board in June 2012.  This VA Form 21-22a was forwarded to the Board and received in September 2012.  Because the request for a change in representation was received by the Board within 90 days of certification of his appeal, the Board had accepted the change in representation (see 38 C.F.R. § 20.1304) and has listed the Veteran's newly appointed attorney as his representative on the title page of this decision.

The underlying claims for service connection for a skin disorder and flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT
 
1.  The Veteran's current low back disorder (diagnosed as lumbago) is not related to his military service.

2.  The RO denied service connection for flat feet and a skin disorder in a June 2005 rating decision.  Although the Veteran initiated an appeal of that decision, he failed to perfect it; therefore, that rating decision is final.

3.  Some of the new evidence submitted subsequent to June 2005 in support of the Veteran's claims for service connection for flat feet and a skin disorder is material.


CONCLUSIONS OF LAW

1.  Lumbago was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The June 2005 RO rating decision that denied service connection for a skin disorder and flat feet is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

3.  New and material evidence has been received, and the Veteran's claims for service connection for flat feet and a skin disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in February 2008, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complied with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Furthermore, the Veteran has been represented by a private agent throughout his appeal (and now a private attorney), and, thus, any error in the notice provided was not prejudicial because the Veteran, through his counsel, demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied and that VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and attainable evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Board finds that VA was not obligated to provide the Veteran with a medical examination or opinion related to this claim as there is no evidence of record that indicates that the claimed disability or symptoms may be associated with any event, injury or disease in service.  The Board notes that the service treatment records are silent for any treatment for, or diagnosis of, a low back injury or disorder.  Furthermore, the Veteran has not provided any statements as to the onset of his low back disorder or that he has had a continuity of symptoms since service.  Finally, the Board notes that the medical evidence of record does not indicate any relationship between the Veteran's current low back disorder and any event, injury or disease incurred in service.  Consequently, the criteria set forth in McClendon for VA examination have not been met, and VA was not required to provide the Veteran's with an examination in relation to this claim.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this issue.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis

In October 2007, the Veteran filed a statement with the RO in which he stated he would like to open a claim for multiple conditions to include a "lower back condition."  He identified that all his treatment is with the VA Medical Center in Salem, North Carolina.  VA treatment records demonstrate the Veteran has a diagnosis of "lumbago."  The Board notes that the RO has adjudicated the Veteran's claim as one for "degenerative joint disease."  However, the Board does not find any support in the record for characterizing the Veteran's current low back disorder as "degenerative joint disease," as the medical evidence only shows a diagnosis of "lumbago."  Hence the Board will consider whether the Veteran's currently diagnosed lumbago is related to his military service.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify").

As previously indicated, the current medical evidence demonstrates that the Veteran has a diagnosis of lumbago.  See VA treatment record of initial evaluation in March 2005 at the VA Medical Center in Salem, North Carolina.  Consequently, the Board finds that the criterion for a current disability has been met.

Service treatment records are, however, silent for any complaint of, injury to or treatment for the low back.  They also are silent for any diagnosis of a low back disorder.  In addition, separation examination from July 1970 failed to note any abnormality of the Veteran's spine.  Under "Summary of Defects and Diagnoses," the examiner listed "none."  Consequently, the Board finds that the Veteran's service treatment records fail to demonstrate that the Veteran had a chronic low back disorder while on active duty.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

In the present case, the Veteran has presented no evidence to establish a continuity of symptomatology of his current low back disorder since service.  The earliest medical evidence demonstrating any low back disorder is the March 2005 initial primary care evaluation at the Salem VA Medical Center, which is approximately 35 years after the Veteran was discharged from active military service.  Furthermore, the Veteran has submitted no lay statements as to the onset of his current low back disorder or that he has had low back problems since service.  Consequently, the Board finds that there is a lack of evidence to establish a continuity of symptomatology since service of the Veteran's current low back disorder.

Furthermore, the Board notes that VA treatment records demonstrate the Veteran reported a history of being in a truck wreck about three years before he was seen in March 2005 and a history of "lumbar disc crack" in the past.  He has not provided any more detail as to when he sustained this "lumbar disc crack."  However, as the service treatment records are silent for treatment of any such injury, the Board must conclude that this injury was not incurred during the Veteran's active military service.  Thus, it appears that the Veteran reported having intercurrent injuries to his low back since his discharge from service, which would be negative evidence against a finding that the Veteran's current low back disorder is related to his active military service.

In conclusion, the Board reiterates that VA has not provided the Veteran with a VA examination relating to this claim.  As previously discussed, however, the Veteran has not presented, or referenced, evidence (medical or lay) to indicate that his current low back disorder is related to his military service.  The Board notes that the duty to assist is a two-way street.  If the Veteran wishes help from VA in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the present case, except for identifying current treatment records, the Veteran has provided no information or evidence to support his claim.  Consequently, the Board must find that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's current low back disorder diagnosed as lumbago.  The preponderance of the evidence being against the claim, the benefit of the doubt doctrine is not for application.  The Veteran's claim is, therefore, denied.

II.  Claims to Reopen for Service Connection for
A Skin Disorder and Flat Feet

Notice and Assistance Requirements

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In this decision, the Board grants reopening of the Veteran's claims for service connection for a skin disorder and flat feet, which represents a total grant of this portion of the Veteran's appeal.  As to the underlying claims for service connection for these disabilities, and as will be discussed in more detail in the Remand section of this decision, those issues are remanded for additional development.  Thus, no discussion of VA's duty to notify and assist is necessary.

Analysis

The Veteran's claims for service connection for a skin disorder and flat feet were previously denied by the RO in a rating decision issued in June 2005.  Rating actions are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Although the Veteran initiated an appeal by filing a timely Notice of Disagreement, he failed to perfect that appeal by filing a timely substantive appeal/VA Form 9.  The RO issued a Statement of the Case in October 2005.  Thus the Veteran had until June 2006 (one year after the issuance of the rating decision) in which to file a timely substantive appeal.  The RO received a VA Form 9 from the Veteran in December 2006.  By letter sent in January 2007, the Veteran was advised that his VA Form 9 was untimely and that his appeal had expired.  Therefore, the Board finds that the June 2005 rating decision is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, June 2005 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Recently, the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the June 2005 rating decision, the Veteran's claims for service connection for a skin disorder and flat feet were denied essentially because there was no evidence of a current disability (either a skin disorder or flat feet) that could be related to his military service.  Consequently, evidence submitted since that rating decision must relate to those previously unestablished elements.

Evidence received since the June 2005 rating decision includes only VA treatment records from December 2004 through December 2009.  The Board finds that this evidence shows that the Veteran is currently diagnosed to have a skin disorder involving his hands and his left abdominal area, which has been diagnosed as either eczema or tinea versicolor.  Furthermore, although it is unclear as to whether these medical records actually provide a diagnosis of flat feet, they at least raise the question of whether the Veteran currently has flat feet as they record his reported history and do list flat feet in the Assessment section of the primary care records.  When considering this new evidence of current disabilities of a skin disorder and flat feet with the evidence of record as a whole (especially the Veteran's initial application and an October 2004 statement stating that the onset of these conditions was in 1969 during his active service), the Board finds that VA's duty to assist the Veteran in obtaining a VA examination is triggered.  Thus, pursuant to Shade, such evidence is material to reopen the Veteran's claims for service connection for flat feet and a skin disorder.

Accordingly, the Board finds that the evidence received subsequent to June 2005 is new and material and serves to reopen the claims for service connection for a skin disorder and flat feet.  However, the Board cannot, at this point, adjudicate the reopened claims, as further assistance to the Veteran is required to comply with VA's duty to assist the Veteran in developing these issues.  This necessary development is detailed in the REMAND below.


ORDER

Entitlement to service connection for a low back disorder is denied.

New and material evidence having been received, the Veteran's claim for service connection for a skin disorder is reopened, and, to this extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for service connection for flat feet is reopened, and, to this extent only, the appeal is granted.


REMAND

The Board finds that remand of the Veteran's claims for service connection for a skin disorder and flat feet is warranted in order for additional development to be accomplished.  Specifically, the Board finds that the evidence is sufficient to warrant providing the Veteran with VA examinations relating to these two claims.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a skin disorder, the Board notes that, in his initial claim for service connection filed in July 2004, the Veteran stated that his skin disorder started in 1969, during active service, and he related it to exposure to Agent Orange.  In an October 2004 statement, the Veteran stated that he was still having problems with a "rash."  The medical evidence of record only consists of VA treatment records since December 2004.  On initial primary care evaluation at the Salem VA Medical Center in March 2005, the Veteran was noted to have eczema on his hands and also onychomycosis of the thumbs and index fingers.  A July 2006 primary care treatment note indicates the Veteran had eczema of the hands and on the lower left chest wall.  In contrast, a September 2009 primary care treatment note from the VA Medical Center in Salisbury, North Carolina, indicates the Veteran had dry skin with increased pigmentation on the left side of the abdomen that was assessed as tinea versicolor.  Finally, in November 2009, the Veteran underwent an Agent Orange Examination.  The examiner noted that physical examination revealed hyperpigmentation on the left upper quadrant of the abdomen and the left flank; however, no assessment was noted.

Thus, the Board finds that VA examination is warranted as there is evidence that the Veteran has a current skin disorder and an indication that this had its onset in service and may have continued since then based upon the Veteran's statements made with his original claim.  

With regard to the Veteran's claim for service connection for flat feet, the Board notes that the current medical evidence is not clear as to whether the Veteran currently has flat feet.  The March 2005 initial primary care evaluation at the VA Medical Center in Salem, North Carolina, demonstrates that the Veteran reported a history of flat feet.  Physical examination states that the Veteran "had flat feet," which the Board finds is unclear to mean whether he had it in the past or present.  The assessment, however, was flat feet and foot pain.  The Veteran was referred for a consultation with the Podiatry Clinic.  The Podiatry consultation note, however, indicates that the Veteran complained of a three year history of bilateral foot pain, although it also notes that the Veteran noted that his "pain progressed while deployed."  Physical examination of the feet did not note flat feet but rather that the Veteran had a prominent first metatarsal head bilaterally and pain with dorsiflexion about the first metatarsophalangeal joint.  The assessment was bilateral hallux limitus.  The primary care treatment notes continue to show a diagnosis of flat feet despite the podiatrist's assessment.  In addition, an October 2009 Podiatry consultation note again indicates that the Veteran complained of foot pain due to "flatfoot" but that he was also seen for a recent left ankle injury.  It was noted that physical examination showed abnormal pronation, as well as left ankle pain and swelling.  The clinical diagnosis, however, was only "foot pain."

Consequently, the Board finds that VA examination is needed to determine whether the Veteran actually currently has flat feet and, if so, to obtain a medical nexus opinion as he has alleged that this is due to wearing boots (presumably in service).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the claims for service connection for a skin disorder, to include as a result of in-service exposure to herbicides, and for flat feet.

2.  Scheduled the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Skin Examination - After reviewing the claims file and examining the Veteran, the examiner should render a diagnosis as to any skin disorder(s) found.  If any disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current skin disorder found on examination is related to any disease or injury incurred during service, including whether the skin disorder is consistent with chloracne (or other acneform diseases consistent with chloracne) or residuals thereof or whether it is the result of exposure to herbicides.  In rendering an opinion, the examiner should take into consideration the Veteran's report of the onset of the skin disorder and any report of continuing symptoms, especially since service.

Feet Examination - After reviewing the file and examining the Veteran (including conducting any necessary diagnostic tests and/or studies), the examiner should render a diagnosis as to whether the Veteran currently has flat feet.  If so found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's flat feet are related to any disease or injury incurred during service, especially whether they are due to his having worn boots in service.  In rendering an opinion, the examiner should take into consideration the Veteran's report of the onset of the foot problems and any report of continuing symptoms, especially since service.

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  After ensuring that all additional development has been satisfactorily completed (including that the VA examinations are adequate), the Veteran's claims remaining on appeal [entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides, and entitlement to service connection for flat feet] should be readjudicated.  If any of these benefits sought are not granted, a Supplemental Statement of the Case should be issued to the Veteran and his attorney.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


